JUDGMENT
This cause having been commenced at the instance of the Government of the United States of America, against *55the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, the property of the Respondent herein, said lands being required for Public Uses; AND the Registrar of Titles for the United States Naval Státion, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses having given due and proper notice to the Respondent herein, and a reference to arbitration to settle and adjust the amount of compensation to be paid to the above-named Respondent for said land, as shown by the award of the Arbitrators appointed for that purpose, and the Report of the Registrar of Titles now on file in this Court, recommending the Government be declared the proprietor of said land and premises upon payment of the sum of $400, interest and costs, IT IS NOW THEREFORE ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Tufue, the sum of $400, together with interest thereon at the rate of 8 per centum per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $56.26 and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $120.50, said sum making a total of $576.76, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $576.76, as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of ALL that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “ASILA”.
*56The REGISTRAR OF TITLES is hereby directed to issue a Certificate of Title to said land in favor of the said Government according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this 13th day of December, 1902, A.D.